Citation Nr: 0802835	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  98-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hydrocele, 
on a direct basis and as secondary to an undiagnosed illness.  

2.  Entitlement to service connection for left epididymitis, 
on a direct basis and as secondary to an undiagnosed illness.  

3.  Entitlement to service connection for a gastrointestinal 
disorder manifested by chest pain.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for sinusitis.  

6.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from 1973 to 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions.  
Specifically, by a November 1997 decision, the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee, denied service connection for diabetes mellitus 
and determined that new and material evidence sufficient to 
reopen previously denied claims for service connection for a 
disability manifested by chest pain and for a sinus disorder 
had not been received.  Also, by a July 1998 determination, 
the RO in Montgomery, Alabama, denied service connection for 
a right hydrocele and for left epididymitis.  

In addition, the current appeal arises from an April 2001 
rating action in which the Montgomery RO effectuated a Board 
decision dated earlier that same month.  In so doing, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation to this disability, 
effective from April 1997.  Following receipt of notification 
of the April 2001 rating action, the veteran perfected a 
timely appeal with respect to the noncompensable evaluation 
initially assigned to his service-connected bilateral hearing 
loss.  

Subsequently, in a December 2003 decision, the Board, in 
pertinent part, determined that new and material evidence had 
indeed been received sufficient to reopen the previously 
denied claim for service connection for a disability 
manifested by chest pain (claimed as reflux disease).  The 
Board remanded the de novo issue of entitlement to service 
connection for a disability manifested by chest pain (claimed 
as reflux disease), as well as the remaining issues on 
appeal, to the Appeals Management Center (AMC), in 
Washington, DC, for further evidentiary development and due 
process requirements.  Following a continued denial of the 
veteran's appeal in May 2005, the AMC returned his case to 
the Board in July 2005 for further appellate review.  

The issues of entitlement to service connection for a 
gastrointestinal disorder manifested by chest pain, service 
connection for diabetes mellitus, whether new and material 
evidence has been received sufficient to reopen a claim of 
entitlement to service connection for sinusitis, and 
entitlement to an initial compensable rating for bilateral 
hearing loss will be addressed in the REMAND portion of the 
decision below and are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

Moreover, in the December 2003 decision, the Board asked the 
AMC to contact the veteran and ask him to clarify a statement 
that he had submitted to the RO in March 2002.  In 
particular, the Board requested that the veteran be contacted 
and asked to clarify whether he intended his March 2002 
statement to constitute a notice of disagreement with the 
RO's February 2002 initial assignment of a 10 percent 
evaluation for bilateral tinnitus following a grant of 
service connection for that disability.  A complete and 
thorough review of the claims folder indicates that the AMC 
has not asked the veteran for such clarification.  Thus, the 
Board, once again, asks the AMC to seek such clarification 
from the veteran.  




FINDINGS OF FACT

1.  The veteran did not exhibit a right hydrocele in service, 
and such a disorder is not otherwise associated with his 
active military duty.  

2.  Right testicular (or scrotal) discomfort has been 
consistently associated with the diagnosed right hydrocele.  

3.  The veteran did not exhibit left epididymitis in service, 
and such a disorder is not otherwise associated with his 
active military duty.  

4.  Left testicular pain and scrotal swelling have been 
consistently associated with diagnosed left epididymitis.  


CONCLUSIONS OF LAW

1.  A right hydrocele was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  A disability manifested by right testicular (or scrotal) 
discomfort is not the result of an undiagnosed illness for 
compensation purposes.  38 U.S.C.A. §§ 1117, 1118, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007); & 38 C.F.R. § 3.317 (2001) & 
(2007).  

3.  Left epididymitis was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

4.  A disability manifested by left testicular pain and 
scrotal swelling is not the result of an undiagnosed illness 
for compensation purposes.  38 U.S.C.A. §§ 1117, 1118, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007); & 38 C.F.R. § 3.317 
(2001) & (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

VCAA Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, a May 2004 letter informed the veteran 
of the type of evidence necessary to support his claims for 
direct service connection for a right hydrocele and for left 
epididymitis.  This letter also notified him of the 
presumption of service connection for certain diseases for 
veterans who served in Southwest Asia during the Gulf War.  
In addition, the document informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these service connection claims but that he must 
provide enough information so that the agency could request 
the relevant records.  The letter also notified him of his 
opportunity to submit "information that is relevant to . . . 
[his] appeal" and "any evidence in . . . [his] possession 
that pertains to . . . [his] claim[s]."  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to these two service connection claims, such 
error was harmless given that service connection is being 
denied for each claimed condition, and hence no rating or 
effective date will be assigned with respect to these 
conditions.  

As to the timing of the notice, the Board acknowledges that 
the VCAA notification letter concerning the issues 
adjudicated in this decision was not furnished to the veteran 
until May 2004, a date subsequent to the RO's initial 
denials.  Consequently, the notice was not timely.  However, 
after being provided with the required notice, the two 
service connection claims were readjudicated, and a 
supplemental statement of the case (SSOC) was issued with a 
period of time allowed for response.  Because the veteran was 
provided with notice and the opportunity to participate in 
the subsequent re-adjudication process, the Board finds that 
any error committed with respect to the timing of the VCAA 
notice was harmless.  

VCAA Duty to Assist

The Board also finds that the duty to assist provisions of 
the VCAA have been met with respect to the claims for service 
connection for a right hydrocele (on a direct basis and as 
secondary to an undiagnosed illness), and for left 
epididymitis (on a direct basis and as secondary to an 
undiagnosed illness).  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  

While no examinations have been provided or medical opinions 
obtained with respect to the right hydrocele and left 
epididymitis service connection claims, the veteran did not 
make any complaints with respect to either of these 
conditions when a VA general medical examination was 
conducted in August 1997, a date approximately eight months 
prior to his filing claims for service connection for these 
disabilities.  Furthermore, because there is no evidence that 
these conditions may be associated with an event, injury, or 
disease in service, or evidence of a chronic condition in 
service or continuity of symptomatology following service, 
there is no duty to provide an examination or obtain an 
opinion for these two conditions that were not first 
diagnosed until several years following discharge from 
service.  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004) (VA is not required to provide an examination to a 
veteran when the record does not already contain evidence of 
an in-service event, injury, or disease.)  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claims being 
decided in this decision.  Under the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  


II.  Service Connection Claims

A.  General Requirements

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
a peptic ulcer, may also be established on a presumptive 
basis by showing that the disorder manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Further, service connection may be established for a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. §3.317(a)(1) (2001).  A 
"Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317 (2001).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service- connected for 
the purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2001).  

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
involved an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002); see also 38 C.F.R. 
§ 3.317 (2007).  

In the present case, service personnel records indicate that 
the veteran served on active military duty in Southwest Asia 
from December 1990 to May 1991.  As a result of such service, 
he received the Southwest Asia Service Medal with one bronze 
star as well as the Kuwait Liberation Medal.  He is, 
therefore, considered to be a Persian Gulf veteran for 
purposes of the undiagnosed illness provisions.  

B.  Right Hydrocele

In the present case, the veteran asserts that he has a right 
hydrocele that began during his active military duty.  See, 
e.g., May 2000 hearing transcript (T.) at 3-5.  The Board has 
carefully considered the evidence of record.  Importantly, 
the Board finds that the competent medical evidence of record 
does not support this assertion.  

Service medical records are negative for complaints of, 
treatment for, or findings of a right hydrocele.  In fact, 
the November 1993 separation examination demonstrated that 
the veteran's genitourinary system was normal.  

The first competent evidence of a right hydrocele is dated in 
June 1997.  A testicular ultrasound completed at that time 
reflected the presence of a small right hydrocele.  In 
February 2004, the veteran described scrotal discomfort (not 
pain) for many months with no findings upon multiple 
evaluations.  

While the veteran has repeatedly asserted that he developed a 
right hydrocele during his active military duty, the medical 
evidence of record clearly indicates that this disorder was 
not diagnosed until almost four years after the veteran's 
discharge from active military duty.  Furthermore, there is 
no mention in any of his extensive service medical records of 
this condition, or in post-service medical records of a 
connection between this current condition and service.  Given 
the four year gap between separation from service and the 
first identification of this condition, the absence of any 
evidence of a chronic condition in service or of continuity 
of symptomatology from service to the present, and the 
absence of any medical link between the veteran's reported 
scrotal discomfort for many months and the post-service 
medically-diagnosed condition of hydrocele, the Board does 
not find the veteran's statements in this regard to be 
credible with respect to linking his current hydrocele 
condition or any reported symptoms to service.  

In light of the absence of any medical conclusions supportive 
of the veteran's assertions that he has right hydrocele 
related to his active military duty, the Board must conclude 
that the disability is not associated with his service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  The preponderance of the evidence is, 
therefore, against the claim for service connection for a 
right hydrocele on a direct basis.  The reasonable doubt 
doctrine is not for application, and the direct service 
connection aspect of the veteran's claim must be denied.  
See, 38 U.S.C.A. § 5107(b) (West 2002).  

Turning to the veteran's status as a Persian Gulf veteran for 
purposes of the undiagnosed illness provisions, it is noted 
that the veteran's right testicular (or scrotal) discomfort 
has been consistently associated with a diagnosed disability, 
i.e., multiple diagnoses of a right hydrocele.  The very 
essence of a claim concerning an undiagnosed illness, 
however, is that there is no diagnosis, or known cause, to 
account for the symptomatology.  Because the veteran's right 
testicular (or scrotal) discomfort symptoms have been 
consistently associated with a diagnosed disability 
characterized as a right hydrocele, the claim for entitlement 
under either the old or amended undiagnosed illness 
provisions must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The preponderance of the evidence is, therefore, against the 
claim for service connection for a disability manifested by 
right testicular (or scrotal) discomfort, due to an 
undiagnosed illness.  The reasonable doubt doctrine is not 
for application, and the undiagnosed illness aspect of the 
veteran's claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

C.  Left Epididymitis

In the present case, the veteran asserts that he has left 
epididymitis that began during his active military duty.  
See, e.g., T. at 3-5.  The Board has carefully considered the 
evidence of record.  Importantly, the Board finds that the 
competent medical evidence of record does not support this 
assertion.  

Service medical records are negative for complaints of, 
treatment for, or findings of left epididymitis.  In fact, 
the November 1993 separation examination demonstrated that 
the veteran's genitourinary system was normal.  

The first competent evidence of left epididymis pathology is 
dated in April 1997.  A testicular ultrasound completed in 
June 1997 showed a prominent left epididymis with multiple 
hypoechoic and anechoic areas.  Another post-service medical 
record provided a diagnosis of left epididymitis originating 
in June 1997.  A March 1998 VA outpatient treatment record 
notes the presence of a left testicular cyst.  In February 
2004, the veteran described scrotal discomfort (not pain) for 
many months with no findings upon multiple evaluations.  In 
August 2004, the veteran complained of left testicular pain 
and scrotal swelling.  He reported that a prior testicular 
ultrasound had shown no abnormal findings.  

While the veteran asserts that he developed left epididymitis 
during his active military duty, the medical evidence of 
record clearly indicates that this disorder was not diagnosed 
until almost four years after the veteran's discharge from 
active military duty.  Furthermore, there is no mention in 
any of his extensive service medical records of this 
condition, or in post-service medical records of a connection 
between this current condition and service.  Given the four 
year gap between separation from service and the first 
identification of this condition, the absence of any evidence 
of a chronic condition in service or of continuity of 
symptomatology from service to the present, and the absence 
of any medical link between the veteran's reported scrotal 
discomfort for many months and the post-service medically-
diagnosed condition of left epididymitis, the Board does not 
find the veteran's statements in this regard to be credible 
with respect to linking his current epididymitis condition or 
any reported symptoms to service.

In light of the absence of any medical conclusions supportive 
of the veteran's assertions that he has left epididymitis 
related to his active military duty, the Board must conclude 
that the disability is not associated with his service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  The preponderance of the evidence is, 
therefore, against the claim for service connection for left 
epididymitis on a direct basis.  The reasonable doubt 
doctrine is not for application, and the direct service 
connection aspect of the veteran's claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

Turning to the veteran's status as a Persian Gulf veteran for 
purposes of the undiagnosed illness provisions, it is noted 
that the veteran's left testicular pan and scrotal swelling 
have been consistently associated with a diagnosed 
disability, i.e., multiple diagnoses of a left epididymitis.  
The very essence of a claim concerning an undiagnosed 
illness, however, is that there is no diagnosis, or known 
cause, to account for the symptomatology.  Because the 
veteran's left epididymitis (or scrotal pain and discomfort 
symptoms) have been consistently associated with a diagnosed 
disability characterized as left epididymitis, the claim for 
entitlement under either the old or amended undiagnosed 
illness provisions must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The preponderance of the evidence is, therefore, against the 
claim for service connection for a disability manifested by 
left testicular pain and scrotal swelling, due to an 
undiagnosed illness.  The reasonable doubt doctrine is not 
for application, and the undiagnosed illness aspect of the 
veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  



ORDER

Service connection for a right hydrocele, on a direct basis 
and as secondary to an undiagnosed illness, is denied.  

Service connection for left epididymitis, on a direct basis 
and as secondary to an undiagnosed illness, is denied.  


REMAND

I.  Service Connection For A Gastrointestinal Disorder 
Manifested By Chest Pain

In the present case, the veteran asserts that he has a 
current gastrointestinal disability that began during his 
active military duty.  According to service medical records, 
in April 1992, the veteran sought treatment for complaints of 
intermittent chest pain which was relieved with stretching.  
He noted that he had had this symptomatology for the past 
month.  An upper gastrointestinal series which was completed 
approximately two weeks later in May 1992 reflected mild 
esophageal reflux disease.  No other abnormalities were 
shown.  A June 1992 service medical record indicates that the 
veteran's complaints of chest pain had been determined to be 
related to "gas-reoccurrence."  The November 1993 
separation examination provided no evidence of any 
gastrointestinal abnormalities.  The Board notes, however, 
that the veteran's service medical records contain other 
complaints of chest pain, as well as include notations of 
high blood pressure and of an abnormal EKG.

At the VA general medical examination conducted in August 
1997, the veteran described occasional anterior chest pain 
since 1991.  He associated this symptomatology (which 
consisted of episodes of heaviness and shortness of breath, 
lasting approximately 10 seconds, and more likely to occur 
when he lies down at night) to smoke that he had inhaled 
during his active military duty in the Persian Gulf.  A 
physical examination demonstrated that the veteran's 
digestive system was normal.  The examiner diagnosed 
intermittent chest pain of uncertain etiology.  

The first documentation of a post-service impression of GERD 
is dated in February 2000.  According to a March 2000 VA 
outpatient treatment record, the veteran's GERD was stable.  
Additional VA outpatient treatment records dated in May and 
September 2000 indicate that the veteran had a medical 
history of GERD, but no complaints or symptomatology 
specifically associated with the disorder were mentioned.  

At a VA examination conducted in June 2004, the veteran 
complained of upper abdominal pains which occurs "once per 
week or so," lasts approximately 5 minutes, and are relieved 
by belching and by over-the-counter medication (Tums).  He 
described vomiting once or twice per year, but denied 
hemoptysis, melena, circulatory disturbances after meals, 
hypoglycemic reactions, diarrhea, constipation, and 
hematemesis.  An upper gastrointestinal series completed at 
that time reflected a sliding hiatal hernia with 
gastroesophageal reflux up to the distal one-third of the 
esophagus without radiographic evidence of esophageal 
ulcerations.  

The diagnosis made upon examination was of GERD.  The 
examiner expressed the opinion that the veteran's 
"gastrointestinal symptoms are not as least as likely as not 
. . . etiologically related to or had [their] onset during 
service."  In the "opinion" portion of the examination 
report, however, the VA examiner specifically indicated that 
the "onset [of GERD] was in 1974," which would place the 
condition's onset during service.  Additionally, and 
bizarrely, the clinician stated:  "I did not find any new 
and material evidence that was submitted to reopen a claim of 
entitlement to [the veteran's] service-connection for chest 
pain, claimed as due to reflux disease."  This statement was 
bizarre in that it clearly was a legal determination 
concerning the adjudication of the veteran's compensation 
claim before VA, and not a medical opinion.  Moreover, in the 
Board's prior December 2003 decision, it was specifically 
found by the Board that new and material evidence had been 
submitted to reopen the GERD/chest pain claim.  The clinician 
had absolutely no authority to disregard this legal finding.  
In sum, this examination report was clearly insufficient and 
should have been returned to the examiner for clarification 
and/or correction.  

Accordingly, given the internal inconsistencies and erroneous 
legal finding contained in the June 2004 examination report, 
the Board finds that another remand is required in this 
matter to conduct an adequate gastrointestinal examination.  
The Board is apologetic for the further delay in this long-
pending matter, but there is simply no way to fairly decide 
this claim given the current state of the record.  
Additionally, given the in-service history indicating the 
possibility of a cardiac component to the veteran's chest 
pain problem, a cardiovascular examination also will be 
scheduled in order to rule out any cardiovascular problem 
related to service.  

II.  Service Connection For Diabetes Mellitus

Included in the claims folder is a DD Form 214, Certificate 
Of Release Or Discharge From Active Duty, (DD 214), which 
notes that, in addition to active military duty between May 
1977 and November 1993, the veteran also had three years and 
seven months of prior active service.  Service medical 
records dated in 1973 and 1974 are contained in the veteran's 
claims folder and appear, therefore, to indicate that his 
first period of active military duty included service during 
the Vietnam era.  See 38 C.F.R. § 3.2(f) (2006) (which notes 
that the Vietnam era consisted of the period beginning on 
February 28, 1961 and ending on May 7, 1975 (inclusive) in 
the case of a veteran who served in the Republic of Vietnam 
during that time and involved the period beginning on 
August 5, 1964 and ending on May 7, 1975 (inclusive) for all 
other veterans).  

Importantly, however, no service personnel records, including 
a DD 214, from the veteran's first period of active military 
duty have been associated with his claims folder.  As such, 
the record, as it currently stands, is insufficient to verify 
any service in the Republic of Vietnam that the veteran may 
have had.  A determination as to whether the veteran actually 
served in the Republic of Vietnam is necessary prior to a 
final adjudication of his claim for service connection for 
diabetes mellitus.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.313 (2007).  On remand, an 
effort must be made to both confirm the veteran's entire 
period of service, and to obtain and associate with his 
claims folder copies of service personnel records from his 
first period of active military duty.  

III.  Whether New And Material Evidence Has Been Received 
Sufficient To Reopen A Claim For Service Connection For 
Sinusitis

In a July 2003 VCAA notice letter, the RO noted that a 1994 
rating action had initially denied service connection for a 
sinus disorder, that the decision had become final due to the 
absence of any appeal, and therefore "new and material" 
evidence was necessary for the agency to reconsider this 
claim.  Importantly, although the RO referenced the initial 
denial of the veteran's service connection claim, the agency 
did not explain the basis of the July 1994 decision.  The 
Court has held that the question of what constitutes material 
evidence sufficient to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), citing 
Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding evidence 
is material if it is relevant to and probative of an issue 
that was a specified basis for the last final disallowance), 
overruled, in part, on other grounds by Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Anglin v. West, 
203 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left 
intact the requirement that the evidence must be relevant to 
and probative of an issue that was a specified basis for the 
last final disallowance).  

Also in the July 2003 letter, the RO stated that, to be 
"new," evidence must be submitted to VA for the first time 
and that, to be "material," evidence must "relate to an 
unestablished fact necessary to substantiate . . . [the] 
claim."  In particular, the RO explained that "[n]ew and 
material evidence must raise a reasonable possibility . . . 
that[,] when considered with all the evidence of record (both 
new and old), . . . the conclusion would change."  
Importantly, however, this standard is the new requirement 
which applies only to claims to reopen finally decided issues 
received on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2007).  

In the present case, the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for sinusitis was received at the RO in April 1997.  Clearly, 
therefore, the old criteria pertinent to new and material 
claims is the correct standard to be used with regard to this 
issue.  According to the old criteria, new and material 
evidence consists of evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

The RO, thus, employed the incorrect legal standard for 
adjudicating this new and material issue.  In addition, this 
action likely confused the veteran, thus rendering inadequate 
the VCAA notice VA was required to provide him under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 3.159(b) (2007).  See Kent v. Nicholson, 20 Vet. App. at 10 
(in which the Court held that "[w]ithout . . . [adequate] 
notice, a claimant effectively would be deprived of an 
opportunity to participate in the adjudication process 
because he would not know what evidence was needed to reopen 
his claim").  Although the AMC issued another letter in May 
2004 which included the issue of whether new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for sinusitis had been received, the 
document did not discuss the basis of the original denial of 
this issue and did not provide any definition of the term 
"new and material" evidence.  In light of the foregoing, 
due process requires that the veteran's sinusitis claim be 
remanded for the issuance of a legally correct and sufficient 
VCAA notification letter.  

IV.  Initial Compensable Rating For Service-Connected 
Bilateral Hearing Loss

In December 2003, the Board remanded the claim for an initial 
compensable rating for the service-connected bilateral 
hearing loss for further evidentiary development.  In 
particular, the Board directed the Agency of Original 
Jurisdiction (AOJ) to obtain a copy of a report of a VA 
audiological evaluation completed in August 2002.  Although 
numerous VA medical records were obtained and associated with 
the veteran's file pursuant to the Board's December 2003 
remand, the report of the August 2002 VA audiological 
examination was not procured.  Moreover, no recent 
audiological testing was completed as requested by the Board 
in December 2003 in the event that the August 2002 report was 
unavailable.  

The Board sincerely regrets the additional delay that will 
result from another remand of the veteran's initial 
compensable rating claim.  However, the Board cannot ignore 
the lack of compliance with the prior remand directive.  
Consequently, another remand is necessary to ensure that the 
veteran is accorded full compliance with the statutory duty 
to assist.  38 U.S.C.A. § 5103A.  See also Stegall v. West, 
11 Vet. App. 268, 271 (1998) (which finds that, as a matter 
of law, a remand by the Board confers on the veteran the 
right to compliance with the remand orders and that a remand 
by the Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand).  

Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  With regard to the issue of whether 
new and material evidence has been 
received sufficient to reopen the claim of 
entitlement to service connection for 
sinusitis, a legally adequate VCAA notice 
should be provided in accordance with the 
requirements of Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In that regard, the 
veteran should be informed of the basis of 
the RO's July 1994 denial of his claim for 
service connection for sinusitis, as well 
as the type of new and material evidence 
necessary to reopen this previously denied 
issue under the applicable law.  See 
38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

2.  The AOJ should obtain confirmation 
from the National Personnel Records Center 
(NPRC) regarding the veteran's entire 
period of service dating from 
approximately 1973 to 1993 for purposes of 
confirming any Vietnam service with 
respect to his diabetes claim.  The AOJ 
also should obtain copies of service 
personnel records from the veteran's first 
period of active military duty, or confirm 
that all available personnel records are 
already associated with the claims file.  

3.  In addition, the AOJ should obtain a 
copy of the report of the VA audiological 
evaluation completed in August 2002 at the 
VA Medical Center (VAMC) in Birmingham, 
Alabama and associate the document with 
the veteran's claims folder.  If the 
record is not available, that fact should 
be noted in the claims folder.  

4.  Records of any treatment received by 
the veteran at the Tuskegee or Montgomery 
VAMCs from August 2004 to the present 
relating to his gastrointestinal/chest 
pain, diabetes mellitus, sinusitis, and 
bilateral hearing loss claims should be 
obtained and associated with the claims 
file.  

5.  The veteran should be scheduled for a 
VA audiological evaluation to determine 
the nature and extent of his bilateral 
hearing loss.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including an 
audiological test as well as testing by 
non-behavioral methods such as ABR or 
other evoked-response methods (which were 
recommended in the November 2001 
audiological examination report), should 
be conducted, or an explanation provided, 
with supporting rationale, as to why these 
studies cannot or should not be done.  All 
pertinent hearing loss pathology which is 
found on examination should be noted in 
the report of the evaluation.  

6.  The veteran also should be scheduled 
for gastrointestinal and cardiovascular 
examinations with respect to his claim for 
service connection for a gastrointestinal 
disorder manifested by chest pain.  The 
claims folder must be made available for 
review by the examiners.  

Both the gastrointestinal and 
cardiovascular examiners should be 
requested to provide an opinion concerning 
whether it is at least as likely as not, 
i.e., a 50 percent probability or higher, 
that any diagnosed gastrointestinal 
disorder or chest pain is etiologically 
related to an event, injury, or disease in 
service.  The reports of chest pain, high 
blood pressure, an abnormal EKG report, 
etc., contained in the service medical 
records, should be specifically addressed 
by the examiners.  A supporting rationale 
must be provided for any opinions reached.  

Additionally, both examiners are requested 
to provide an opinion concerning whether 
or not there is any cardiac component to 
the reported chest pain, or whether the 
reported symptoms relate only to a 
gastrointestinal disorder.  

Finally, the gastrointestinal examiner is 
requested to address and comment upon the 
internally inconsistent findings contained 
in the June 2004 examination report that 
GERD had its onset in 1974 (during 
service), but that the veteran's 
"gastrointestinal symptoms are not as 
least as likely as not . . . etiologically 
related to or had [their] onset during 
service."  

7.  The AOJ should then re-adjudicate the 
issues of entitlement to service 
connection for a gastrointestinal disorder 
manifested by chest pain, service 
connection for diabetes mellitus, whether 
new and material evidence has been 
received sufficient to reopen a claim of 
entitlement to service connection for 
sinusitis, and entitlement to an initial 
compensable rating for bilateral hearing 
loss.  If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  A veteran has the right to submit additional evidence 
and argument on matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


